United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-499
Issued: November 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2009 appellant filed a timely appeal from a November 13, 2009
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merit issues of this case.
ISSUES
The issues are: (1) whether the Office properly found an overpayment in compensation
in the amount of $13,319.30 for the period October 27, 2008 through March 14, 2009 because
she received wage-loss compensation after her return to work; and (2) whether the Office
properly found that appellant was at fault in the creation of the overpayment and it was therefore
not subject to waiver.
On appeal, appellant asserts that the amount of the overpayment and fault determination
are incorrect.

FACTUAL HISTORY
On May 26, 2007 appellant, then a 48-year-old nurse, injured her back when she was hit
by an agitated patient, causing her to fall. She stopped work that day. The Office accepted that
appellant sustained an employment-related lumbar strain and aggravation of displacement of a
lumbar intervertebral disc from L4 to S1. The acceptance letter advised her that she should
immediately notify the Office upon her return to work. Appellant was paid wage-loss
compensation on the supplemental rolls by direct deposit beginning July 14, 2007. On
September 13, 2007 she underwent lumbar laminectomy, discectomy and fusion. Appellant
returned to work on October 27, 2008. In a November 7, 2008 letter, the Office informed her
that she would thereafter receive compensation on the periodic rolls, effective October 26, 2008,
at a net amount of $3,444.06.1 Appellant was told to inform the Office immediately when she
returned to work, in order to avoid an overpayment. She continued to receive wage-loss
compensation through March 14, 2009.
By letter dated April 21, 2009, the Office issued a preliminary determination that
appellant received an overpayment in compensation in the amount of $13,319.30 from
October 27, 2008 to March 14, 2009 because she received wage-loss compensation during a
period in which she had salary from employment. It explained the calculation of the
overpayment and found her at fault because she knew or should have known that she was not
entitled to wage-loss compensation after her return to work. Appellant was provided an
overpayment action request form and an overpayment questionnaire. An overpayment
worksheet determined that from October 27, 2008 through March 14, 2009 she received
compensation of $17,132.18 but was only entitled to $3,812.88 for loss of premium pay, the
difference representing an overpayment in compensation of $13,319.30.
Appellant, through counsel, requested a prerecoupment hearing that was held on
August 11, 2009.2 She testified that, when she returned to work, she was entitled to receive
some compensation because she lost shift differential, holiday pay and weekend pay and at some
point she notified someone at work that she was continuing to receive compensation benefits.
Appellant stated that she did not understand banking procedures or the materials sent to her by
the Office and that she had a depressive disorder for which she took medication on a daily basis.
She acknowledged that she had three years of college and testified that she did not receive an
overpayment recovery questionnaire and had stopped work in June 2007. Appellant briefly
discussed her expenses and stated that her adult son, who was a heavy equipment operator, lived
with her but contributed nothing to her household expenses. She stated that she paid bills with
the wage-loss payments received after her return to work. The hearing representative noted that
1

Appellant received gross compensation of $3,636.16 with deductions of $24.30 for health benefits, $17.40 for
basic life insurance, and $50.40 for optional life insurance, for a net compensation of $3,444.06. She received this
amount for the periods October 26 through November 22, 2008, November 23 through December 20, 2008, and
December 21, 2008 through January 17, 2009. The net compensation rate was decreased to $3,400.00 on
January 18, 2009, due to increases in health benefit and optional life insurance deductions.
2

On July 20, 2009 appellant filed a claim, stating that she sustained a recurrence of disability on June 30, 2009
because sitting for long periods and driving to and from work caused pain and because she felt that she was working
beyond her restrictions. By letter dated July 30, 2009, the Office informed her that the claim was being adjudicated
as a new claim and she would be assigned a new case number.

2

appellant would be provided with an overpayment questionnaire and to include her son’s income
on the form. On August 13, 2009 the Office forwarded appellant an additional overpayment
questionnaire and the record was held open for an additional 30 days for her to complete the
form. Appellant did not respond.
By decision dated November 13, 2009, the Office hearing representative finalized the
overpayment of $13,319.30 and that she was at fault in creating the overpayment because she
received wage-loss compensation she knew or should have known to be incorrect.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of her duty.4 Office
procedures provide that an overpayment in compensation is created when a claimant returns to
work and continues to receive compensation.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $13,219.30. The record supports that she returned to work on October 27, 2008 and earned
her regular salary, less shift differential, holiday pay and weekend pay. Appellant received
wage-loss compensation through March 14, 2009. As noted, the Act and implementing federal
regulations provide that a claimant may not receive wage-loss compensation concurrently with a
federal salary.6 An overpayment worksheet establishes that appellant received compensation of
$17,132.18 but was entitled to only $3,812.88 for loss of premium pay. This created an
overpayment in compensation of $13,319.30 for the period in question. The Board will affirm
the fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”7

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (September 1994).
6

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

7

5 U.S.C. § 8129; see Joan Ross, 57 ECAB 694 (2006).

3

Section 10.433(a) of the Office regulations provide that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”8
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.9
ANALYSIS -- ISSUE 2
In finding appellant at fault in the creation of the $13,319.30 overpayment, the Office
relied on the third standard, finding that she knew or should have known the payments she
received by direct deposit after her return to work on October 27, 2008 through March 14, 2009
were incorrect.
Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives are proper10 and the recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits.11 Even though the Office may have been negligent in making incorrect
payments, this does not excuse a claimant from accepting payments he or she knew or should
have known to be incorrect.12 The Board has found the claimant to be at fault in cases where he
or she is receiving compensation checks through direct deposit which involve a series of
payments over several months with clear knowledge that the payments are incorrect.13 It is not
appropriate, however, to make a finding that a claimant has accepted an overpayment via direct
deposit until such time as a reasonable person would have been aware that this overpayment had
8

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

9

B.H., 60 ECAB ___ (Docket No. 09-292, issued September 1, 2009).

10

Danny E. Haley, 56 ECAB 393 (2005).

11

Sinclair L. Taylor, supra note 8.

12

William E. McCarty, 54 ECAB 525 (2003).

13

See Karen K. Dixon, 56 ECAB 145 (2004).

4

occurred. This awareness may be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.14
Appellant received wage-loss compensation by direct deposit after her return to work
from October 27, 2008 through March 14, 2009. Since Office regulations define fault by what
the claimant knew or should have known at the time of acceptance, one of the consequences of
electronic fund transfers is that in many cases the claimant will not be at fault for accepting the
first incorrect payment because the requisite knowledge is lacking at the time of deposit. The
Board so finds in this case as there is no evidence of record to show the period covered by this
direct deposit.15 A finding of no fault does not mean, however, that the claimant may keep the
money, only that the Office must consider eligibility for waiver for this period. The record in
this case shows that appellant received a compensation payment by direct deposit for the period
October 26 through November 22, 2008. The case will therefore be remanded for the Office to
determine whether she is entitled to waiver for that part of compensation paid after her return to
work on October 27, 2008.
Regarding the remainder of the overpayment period, by a November 7, 2008 letter, the
Office notified appellant that she was placed on the periodic compensation rolls and advised her
that she was to immediately inform the Office of her return to work to avoid an overpayment in
compensation. Further, if appellant worked during any period covered by a compensation
payment, she had to return the payment to the Office. The record indicates that when she
returned to work she was no longer entitled to premium pay. While appellant remained entitled
to wage-loss compensation for the loss of premium pay, this totaled $379.83 a week or $1,519.32
every four weeks. Yet she received compensation at the rate of at least $3,440.00 every four
weeks for five compensation periods after her return to work. The November 7, 2008 letter
clearly explained the basis for the compensation.
The Board finds that, under these circumstances, appellant should have known that she
was accepting incorrect payments. She did not have a reasonable expectation that she would
continue to receive compensation at the full compensation rate following her return to full duty
on October 27, 2008.16 Appellant had an obligation to return payments that she knew or should
have known to be incorrect.17 Under section 10.433(a) of the Office regulations, appellant is at
fault and is not entitled to waiver of the overpayment in compensation for the period
November 23, 2008 through March 14, 2009.18

14

See K.H., Docket No. 06-191 (issued October 30, 2006).

15

See Karen K. Dixon, supra note 13.

16

J.R., 60 ECAB ___ (Docket No. 08-1107, issued June 15, 2009).

17

Neill D. Dewald, 57 ECAB 451 (2006).

18

Id.

5

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where the Office seeks recovery from continuing compensation payments
under the Act.19
CONCLUSION
The Board finds that the Office properly determined that an overpayment in
compensation in the amount of $13,319.30 had been created. Appellant was not at fault for the
overpayment by direct deposit after her return to work covering the period October 27 through
November 22, 2008. She is at fault for the remaining period of the overpayment. The case is
remanded for a determination of whether she is entitled to waiver for this period.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, set aside in part and the case remanded
for further proceedings consistent with this decision.
Issued: November 29, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

L.D., 59 ECAB 673 (2008).

6

